ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Chenega Security & Support Solutions, LLC )                ASBCA No. 58896
                                               )   '

Under Contract No. NNKl 1OLL33C                )

APPEARANCES FOR THE APPELLANT:                             Richard J. Webber, Esq.
                                                           Christopher A. Bowen, Esq.
                                                           Patrick R. Quigley, Esq.
                                                            Arent Fox LLP
                                                            Washington, DC

APPEARANCES FOR THE GOVERNMENT:                            Scott Barber, Esq.
                                                             NASA Chief Trial Attorney
                                                           Charles Alexander Vinson, Esq.
                                                             Assistant Chief Counsel
                                                           · Kennedy Space Center, FL

                                ORDER OF DISMISSAL

        The parties having advised the Board that they have settled this appeal, and having
furnished the Board with a copy of their settlement agreement, this appeal is hereby
dismissed with prejudice, subject to reinstatement only in the event that the agreed settlement
is not consummated. Any request to reinstate the appeal must be filed within 180 days of the
date of this Order

       Dated: 6 October 2014



                                                    dministrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58896, Appeal of Chenega Security
& Support Solutions, LLC, rendered in conformance with the Board's Charter.

       Dated:
                                                       r

                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals